Case 2:19-cr-00304-RFB-VCF Document 21 Filed 11/20/19 Page 1 of 2

——_—.FILED —-—— RECEIVED
——— ENTERED ————. SERVED ON
COUNSEL/PARTIES OF RECORD

 

 

NOV 20 2019

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

CLERK US DISTRICT COU
DISTRICT OF NEVADA a

Se DEPUTY

 

 

 

IN THE MATTER OF THE PARTIAL
REPORTS OF THE REGULAR GRAND JURY
THE_ December 15, 2016 TERM 16-2.

MINUTES OF COURT

DATE: November 20, 2019
at 1:05-1:08 p.m.

 

PRESENT: The Honorable. ELENA J. YOUCHAH , United States Magistrate Judge

DEPUTY CLERK: Elvia Garcia REPORTER: _ Bonnie Terry

ASSISTANT UNITED STATES ATTORNEY:_ KIMBERLY FRAYN & STEPHANIE IHLER COURTROOM: _3D

PROCEEDINGS:

Roll of the Regular Grand Jury is taken with_18 members present which constitutes a quorum. The
foreman of the Grand Jury presented its partial report and indictments.

On the motion of the United States Attorney, IT IS ORDERED that the said report and indictments be
filed. There is no sealed indictment.

On the motion of the United States Attorney, IT 1S ORDERED that the terms of release as to each
defendant are fixed as indicated and that Bench Warrants and Summons issue where indicated.

2:19-cr-303 SEALED WARRANT
2;19-cr-266 JOEL MARTINEZ-GONZALEZ
Supeseding JESUS MANUEL VELASQUEZ-RINCON DEFENDANTS 1,2, & 4

MARTIN MARTINEZ MADRID
VICTOR RODOLFO REYES, JR

LOCAL FEDERAL CUSTODY
DEFENDANT 3 SUMMONS

2:19-cr-304 LANTONIA SMITH LOCAL FEDERAL CUSTODY
2:19-cr-305 ROBERTO PASCACIO-GARCIA LOCAL FEDERAL CUSTODY
2:19-cr-306 GAMALIEL ISLAS-ROJAS WARRANT

A.k.a. Alejandro Macias-Lama,

A.k.a Luis Ramirez-Garcua and
A.k.a. Sergio Sandoval

IT IS ORDERED the Arraignment and Plea as to 2:19-cr-266 and 2:19-cr-304, 2:19-cr-305, will be
held on Wednesday, November 27, 2019, at 11:00 a.m., In Courtroom 3D, before Magistrate Judge

Cam Ferenbach.

fl
Case 2:19-cr-00304-RFB-VCF Document 21 Filed 11/20/19 Page 2 of 2

The Arraignment and Plea as to the remaining defendant will be held at the time of the Initial
Appearance.

DEBRA K. KEMPI, Clerk
United States District Court

By /s/ Efvia Garcia
Deputy Clerk
